        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 1 of 9                     FILED
                                                                                 2020 Jun-25 PM 04:17
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 TRINA MOSLEY,                           )
                                         )
       Plaintiff,                        )
 v.                                      )
                                         )     Case No.: 2:20-cv-00105-AMM
 EDUCATION CORPORATION                   )
 OF AMERICA,                             )
                                         )
       Defendant.                        )

 MEMORANDUM OPINION ON DEFENDANT’S MOTION TO COMPEL
          ARBITRATION AND DISMISS ACTION

      This case is before the court on Defendant’s Motion To Compel Arbitration

and Dismiss Action, Doc. 8. For the reasons explained below, the motion is

GRANTED.

I.    BACKGROUND

      Ms. Mosley’s complaint, filed in state court and removed by Education

Corporation of America (“Education Corporation”), asserts three counts. The first is

styled as a count for “Negligence/Fraud/Bad faith/Misrepresentation.” It alleges a

“breach of legal duty” owed to her to provide training and job opportunities, which

duty allegedly flowed from an agreement between the parties. Doc. 1-1 at 7. The

second count is for “Breach of Contract” and alleges other breaches of duties arising

from that agreement. Id. at 9. The third count is styled as “Fictitious Students” and
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 2 of 9




alleges that Education Corporation used students at Virginia College to defraud Ms.

Mosley into signing the agreement. Id. at 10.

      The source of these claims is the Enrollment and Tuition Agreement (“the

Agreement”) that Education Corporation attached to its motion, Doc. 8-1.

Ms. Mosley admits that she “did execute an Enrollment and Tuition Agreement” to

attend Virginia College in Macon, Georgia, and that the “Arbitration agreement was

included in the contract . . . .” Doc. 10 at 2. The arbitration provision in the

Agreement states, among other things, the following in bold and all caps:

      BY SIGNING THIS CONTRACT, THE STUDENT (AND, IF
      APPLICABLE, HIS/HER PARENT OR LEGAL GUARDIAN)
      GIVE UP THE RIGHT TO GO TO COURT AND THE RIGHT
      TO TRIAL BY JURY AND EXPRESSLY ACKNOWLEDGE
      AND UNDERSTAND THAT HIS, HER OR THEIR RIGHTS
      AND REMEDIES WILL BE DETERMINED BY AN
      ARBITRATOR AND NOT BY A JUDGE OR JURY.

Doc. 8-1 at 8. Ms. Mosley separately signed an Arbitration Policy with an identical

provision. Doc. 8-1 at 10. The Agreement provides that Alabama law governs the

parties’ rights under the contract. Doc. 8-1 at 7.

      Education Corporation has moved to enforce the arbitration provision and

dismiss this case. Doc. 8.

II.   STANDARD OF REVIEW

      The court must decide only “whether the parties agreed to arbitrate,”

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985),


                                           2
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 3 of 9




without deciding whether their Agreement could hold up in court. The court’s ruling

is “in effect a summary disposition of the issue of whether or not there has been a

meeting of the minds on the agreement to arbitrate,” and the standard of review is

analogous to a summary judgment motion. In re Checking Account Overdraft Litig.,

754 F.3d 1290, 1294 (11th Cir. 2014) (citations omitted). Accordingly, the movant

must establish “that there is no genuine dispute as to any material fact,” Fed. R. Civ.

P. 56(a), on the question whether the parties agreed to arbitrate. A fact is material

“if, under the applicable substantive law, it might affect the outcome of the case.”

Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259 (11th Cir. 2004). A genuine

dispute as to a material fact exists where “the nonmoving party has produced

evidence such that a reasonable factfinder could return a verdict in its favor.”

Waddell v. Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).

III.   ANALYSIS

       A. Whether An Agreement To Arbitrate Is Established And Enforceable

       The Federal Arbitration Act (“the Act”) applies to a written contract

“evidencing a transaction involving commerce” and provides that an arbitration

clause within the contract “shall be valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.

§ 2. “Section 3 [of the Act] requires a federal court in which suit has been brought

‘upon any issue referable to arbitration . . . to stay the court action pending arbitration


                                            3
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 4 of 9




once it is satisfied that the issue is arbitrable under the agreement.” Prima Paint

Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 400 (1967). These provisions

“manifest a liberal federal policy favoring arbitration agreements.” E.E.O.C. v.

Waffle House, Inc., 534 U.S. 279, 289 (2002) (quotation marks and citations

omitted).

      “The threshold question of whether an arbitration agreement exists at all is

‘simply a matter of contract.’” Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d

1325, 1329 (11th Cir. 2016) (quoting First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 943 (1995)). “[S]tate law generally governs whether an enforceable

contract or agreement to arbitrate exists.” Id. At least so long as that state law is

consistent with “substantive federal arbitration law.” Rent-A-Center, W. Inc. v.

Jackson, 561 U.S. 63, 70–71 (2010). As the party seeking to enforce the

Agreement’s arbitration provision, Education Corporation bears the burden of

“proving the existence of a contract calling for arbitration.” S. Energy Homes, Inc.

v. Hennis, 776 So. 2d 105, 106 (Ala. 2000); Bazemore, 827 F.3d at 1334.

      Education Corporation has met its burden of proving that an arbitration

agreement exists. It submitted a copy of the Agreement and an affidavit affirming

its authenticity. Doc. 8-1. Ms. Mosley does not dispute the existence of the

Agreement, Doc. 10 at 2, and she does not assert that the Agreement submitted by

Education Corporation is not the Agreement she signed, see Doc. 10 at 3.


                                         4
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 5 of 9




      Construed liberally, Ms. Mosley’s pro se complaint alleges that she would not

have agreed to contract with Virginia College (which is owned by Education

Corporation) had she known that the claim its recruiters were making—that Medical

Assistant students had a fifty-fifty chance of career placement—was bankrupt. See

Doc. 1-1 at 5 ¶ 5. The students’ real chances allegedly were closer to one-in-six. Id.

at 4-5 ¶ 4. Ms. Mosley alleges that Virginia College’s inability to make good on all

its promises eventually caught up with it: the Macon campus where she attended

classes is closed, and the college’s creditors have sued it on unpaid rent. Id. at 7-8.

      Whether her claim has merit, this court cannot say. The Supreme Court has

decided that even where state law would dictate that a valid contract was never

entered into because of fraud, federal policy favoring arbitration allows that decision

to be made by an arbitrator. See Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.

440, 444-46 (2006).

      Ms. Mosley also asserts that the Agreement lacks consideration because

nothing of value was exchanged, but this is incorrect. See Doc. 10 at 1. Her claim is

that Virginia College promised to provide the training she needed to have a good

opportunity to secure a job, and in return she promised to pay tuition. Mutual

promises are valuable, Smoyer v. Birmingham Area Chamber of Commerce, 517 So.

2d 585, 587 (Ala. 1987), and separate consideration to support an arbitration clause




                                           5
         Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 6 of 9




is not required, Jim Walter Homes, Inc. v. Saxton, 880 So. 2d 428, 433 n.2 (Ala.

2003).

      Because Education Corporation has demonstrated the existence of the contract

calling for arbitration, the burden shifts to Ms. Mosley to show that the portion of

the contract calling for arbitration—severed from the contract as a whole and

examined alone, Rent-A-Center, 561 U.S. at 71—is invalid. Green Tree Fin. Corp.

of Alabama v. Wampler, 749 So. 2d 409, 415 (Ala. 1999). Alabama law governs the

enforceability of the agreement to arbitrate because the Agreement so provides.

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); Cherry, Bekaert &

Holland v. Brown, 582 So. 2d 502, 507 (Ala. 1991).

      Ms. Mosley makes three attacks on the validity of the arbitration agreement.

First, she asserts that the arbitration agreement was one of adhesion because there

was no Enrollment Agreement she could sign without an arbitration clause. Doc. 10

at 1 ¶ 2. But “the times in which consumer contracts were anything other than

adhesive are long past,” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346–47

(2011), and courts addressing the defense of adhesion have found again and again

that “‘there is nothing inherently unfair or oppressive about arbitration clauses.’” Ex

parte Smith, 736 So. 2d 604, 612 (Ala. 1999) (quoting Coleman v. Prudential Bache

Securities, Inc., 802 F.2d 1350, 1352 (11th Cir.1986)).




                                          6
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 7 of 9




      Second, Ms. Mosley asserts that arbitrators are inherently biased and that

arbitrating her claims will force her onto a pro-defendant playing field, Doc. 10 at 2

¶¶ 3–4, but these are precisely the kinds of “generalized attacks on arbitration that

rest on suspicion of arbitration as a method of weakening the protections afforded in

the substantive law to would-be complainants” that the United States Supreme Court

has rejected. See Green Tree Financial Corp.-Alabama v. Randolph, 531 U.S. 79,

89–90 (2000) (quotation marks and citations omitted).

      Third, Ms. Mosley asserts that according to an unidentified source, it costs

between $6,650 and $11,625 to “initiate a claim to arbitrate.” Doc. 10 at 2 ¶ 5. But

she does not provide admissible evidence that pursuing her claims in arbitration will

cost that much. When “a party seeks to invalidate an arbitration agreement on the

ground that arbitration would be prohibitively expensive, that party bears the burden

of showing the likelihood of incurring such costs.” Green Tree Fin. Corp.-Alabama,

531 U.S. at 92. Education Corporation has stated “that Plaintiff is only liable for an

initial $200 nonrefundable Filing Fee,” and that “the remainder of the fees and

expenses are borne by the Defendant . . . .” Doc. 11 at 6.

      Finally, Ms. Mosley points to Department of Education regulations which she

contends prohibit schools from enforcing arbitration clauses against their former

students. Doc. 10 at 3. But those regulations have to do with borrower defense

proceedings and do not apply to Ms. Mosley’s lawsuit against Education


                                          7
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 8 of 9




Corporation. See 34 C.F.R. § 685.206; 81 FR 75926-01, at *75929 (“The rights

adjudicated in borrower defense proceedings are rights of the Direct Loan borrower

against the government regarding the borrower’s obligation to repay a loan made by

the government, and rights of the government to recover from the school for losses

incurred as a result of the act or omission of the school in participating in the Federal

loan program.”)

       Finding that the parties made an agreement to arbitrate, the court turns to the

Act’s other requirements: that the transaction “involve[] commerce,” 9 U.S.C. § 2,

and that the issues presented in this lawsuit are “arbitrable under the agreement,”

Prima Paint Corp., 388 U.S. at 400. Education Corporation has established, and Ms.

Mosley has not contested, that their transaction involved commerce and that the

issues in this suit are all arbitrable under the agreement. See Doc. 8 at 4-6. Under

controlling precedent, Education Corporation has carried its burden to compel

arbitration.

       B. Whether The Action Is Due To Be Dismissed

       Education Corporation argues that because the parties agreed to arbitrate their

dispute, the court should dismiss this case with prejudice. Doc. 8 at 9. Education

Corporation cites three cases for this proposition, two of which remain good law,1



1
 Education Corporation cited Dale v. Comcast Corp., 453 F. Supp. 2d 1367 (N.D. Ga. 2006),
but failed to note that that decision was reversed by the Eleventh Circuit.
                                             8
        Case 2:20-cv-00105-AMM Document 15 Filed 06/25/20 Page 9 of 9




but those cases were dismissed without prejudice. This distinction matters.

Dismissing a case without prejudice protects a party’s “right to litigate any issues

found non-arbitrable” by the arbitrator, Samadi v. MBNA Am. Bank, N.A., 178 F.

App’x 863, 866 (11th Cir. 2006), and leaves undisturbed a party’s ability to enforce

in court an award entered by the arbitrator, see Tucker v. Ernst & Young, LLP, 159

So. 3d 1263, 1271 (Ala. 2014).

V.    CONCLUSION

      For the foregoing reasons, Defendant’s Motion To Compel Arbitration And

Dismiss Action, Doc. 8, is granted and this case is dismissed without prejudice.

      DONE and ORDERED this 25th day of June, 2020.



                                    _________________________________
                                    ANNA M. MANASCO
                                    UNITED STATES DISTRICT JUDGE




                                         9
